Citation Nr: 1542302	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to a waiver of indebtedness in the amount of $2,890.00 resulting from an overpayment of dependency benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to March 1969 and from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in St. Paul, Minnesota, that denied the Veteran's request for waiver of overpayment.  


FINDINGS OF FACT

1.  The Veteran's spouse died in December 2010.  

2.  During the period from January 1, 2011 to August 4, 2012 the Veteran received dependency benefits for his deceased spouse to which he was not entitled, which resulted in an overpayment of VA benefits in the calculated amount of $2,890.00.
 
3.  The Veteran was solely at fault in the creation of the debt.
 
4.  Recovery of the overpayment of benefits in amount calculated as $2,890.00 would not be against equity and good conscience


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of dependency benefits in an amount calculated as $2,890.00 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on income considerations and is analogous to the cases under the Barger directives.

Legal Criteria

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

 (1) Fault of the debtor - where actions of the debtor contribute to the creation of the debt.

 (2) Balancing of faults - weighing fault of the debtor against Department of Veterans Affairs fault.

 (3) Undue hardship - whether collection would deprive debtor or family of basic necessities.

 (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

 (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.

 (6) Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965(a) .

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998);.  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The basic facts of this appeal are not in dispute.  The Veteran has been in receipt of VA disability compensation at various rates since August 1971.  Part of this compensation has included additional benefits based on having a spouse.  In December 2011, the Veteran informed VA that his spouse died in December 2010.  The additional compensation he was receiving for her should have ended effective December 29, 2010.  VA corrected the Veteran's compensation award on August 4, 2012.  The Veteran was overpaid $2,890.00 based on receipt of additional dependency compensation for his wife from January 1, 2011 to August 4, 2012.  

In September 2012, the Veteran requested waiver of the overpayment.  He wrote that he did not inform VA when his spouse died because there were medical bills and also the loss of his wife's work and Social Security income.  He was overwhelmed and buried in debt.  With regard to his expenses, he wrote that he needed help cooking so, in addition to his other expenses, he pays his daughter to do so.  His daughter moved in with her two children.  

In September 2012, the Veteran submitted a financial status report.  He reported that he had three dependents aged 25, 3 and 11 months.  His total monthly income was $3,734.12.  His listed monthly expenses were $3,200.00.  

In September 2012, the COWC denied the Veteran's request for waiver.  It determined the Veteran was at fault in creation of the debt by failing to timely inform VA of the passing of his spouse.  It was also determined that financial hardship was not shown as the Veteran's income exceeds his expenses.  The Veteran would be unjustly enriched if he failed to make restitution.  

The Veteran has perfected an appeal with the September 2012 decision to denial a waiver of the overpayment.  

Initially, the Board notes that there is no challenge to the validity of how the current debt was created.  

The Board finds the Veteran had been informed by VA that his compensation was dependent, in part, on the fact that he was married and had children.  In fact, in the past, the Veteran was in danger of losing the compensation for failure to verify his dependents.   In September 1995, VA informed the Veteran that his compensation was being reduced do to a failure by the Veteran to respond to VA's request for his dependency status.  Within one month, the Veteran submitted a declaration of status of dependents which indicated he married his current spouse in 1973.  As recently as December 2003, the Veteran was informed by VA that he was receiving additional compensation for his spouse and child and that he was responsible for reporting any changes in the number of dependents.  The Veteran does not allege that he was not aware that his compensation was based, in part, on his dependency status.  The Board finds the Veteran knew he should have informed VA of the passing of his wife but failed to do so in a timely manner resulting in the overpayment in question.  There is no evidence of record demonstrating that VA had knowledge of the passing of the Veteran's spouse prior to being informed of the fact by the Veteran.  The Veteran was solely at fault in creation of the debt.

The Board finds there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in seeking the present waiver.  Thus, the question before the Board is whether collection of the debt would be against equity and good conscience.

Applying the standards of equity, the Veteran received dependency benefits for a spouse who was deceased, so there is no question that he was unjustly enriched. There is no indication that collection of the debt would defeat the purpose for which dependency benefits are intended, since such benefits are intended to provide additional income for an eligible spouse.  There is no indication the Veteran relied on continued dependency benefits for his spouse to his detriment.  

The Veteran essentially argues that collection of the debt would deprive him and his family of basic necessities.  Significantly, the Veteran's own report of his finances indicates that, after taking care of basic necessities, there was still money left over.  A Financial Status Report dated in September 2012 is of record.  The Veteran's reported monthly income was confusing as he listed $3734.12 from VA, $753 from Social Security and $212 from other which was not specified.  For monthly income, he listed $3734.17.  The total when added up is $4,699.12.  The Veteran's reported expenses included $768.49 for rent or mortgage, $500 for monthly food, $385 for utilities and heat, $400 for in-home care and $217 for car insurance which totals $2, 270.49.  The total monthly installment contracts and other debt payments total $1,903.00.  Total debts when added up equals $4173.49.  While the amounts listed on the Financial Status Report are conflicting, they still demonstrate that the Veteran has money left over after paying off his expenses.  The Veteran has informed VA that there is a surplus.  The Board further notes that $400 of the Veteran's expenses is paid to his daughter to cook for him even though she lives with him, apparently rent free as this is not listed in the records.  This payment appears excessive.  Regardless, the evidence of record in the form of the Financial Status Report, and more significantly, the Veteran's own assertions, demonstrate that there is money left over after payment of the basic necessities.  Since the time of the submission of the Financial Status Report, the Veteran's income has increased.  In March 2013, the RO granted the Veteran's claim for special monthly compensation for loss of use of a creative organ.  

In sum, Board has found that the Veteran alone is responsible for creation of an overpayment in the amount of $2,890.00, and recovery of the overpayment would not be against equity and good conscience.  Accordingly, the request for waiver of overpayment must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The appeal is denied.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


